       Case 1:20-cv-02669-ER Document 94 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY ZAPPIN,
                             Plaintiff,

               – against –                                   ORDER
                                                         20 Civ. 2669 (ER)
MATTHEW F. COOPER, KEVIN M.
DOYLE, LAUREN LIEBHAUSER,
HANNAH YU, and, JANE DOE,
                             Defendants.


RAMOS, D.J.:

       Anthony Zappin filed the instant suit on March 31, 2020. Doc. 1. On November

18, 2020, Zappin filed his First Amended Complaint as a matter of course. Doc. 33. On

January 11, 2021, Defendants moved to dismiss the First Amended Complaint, and

Defendant Matthew F. Cooper also moved to strike part of the First Amended Complaint.

Docs. 40 and 41. At a pre-motion conference on May 5, 2021, the Court granted Zappin

leave to move to amend the First Amended Complaint. On May 26, 2021, Zappin filed

his motion for leave to amend the First Amended Complaint, and on June 29, 2021 filed a

corrected proposed Second Amended Complaint. Docs. 71 and 80-1. On July 14, 2021,

the Court denied as moot Defendants’ motions to dismiss and Cooper’s motion to strike.

Doc. 91. On July 30, 2021, the Court held a conference regarding Defendants’ request

for clarification regarding its July 14, 2021 Order.
         Case 1:20-cv-02669-ER Document 94 Filed 07/30/21 Page 2 of 2




         For the reasons stated on the record at the July 30, 2021 conference, the Court

VACATES its July 14, 2021 Order, Doc. 91, and GRANTS Defendants’ motions to

dismiss, Docs. 40 and 41. Zappin’s deadline to file his reply in support of his motion for

leave to amend the First Amended Complaint is hereby extended to August 6, 2021, and

his page limit for that reply is enlarged to 20 pages.


         It is SO ORDERED.


Dated:     July 30, 2021
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.




                                              2
